—In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Queens County (Lisa, J.), dated September 19, 1997, as denied that branch of her motion which was for partial summary judgment on the issue of liability as to the defendant Mary Hildebrandt.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the plaintiffs motion which was for partial summary judgment on the issue of liability as to the respondent is granted.
The Supreme Court erred in denying that branch of the plaintiffs motion which was for partial summary judgment on the issue of liability against the respondent. The respondent’s opposition to the motion for summary judgment, an affirmation by counsel, is without evidentiary value because counsel had no personal knowledge of the facts, and therefore was insufficient to defeat the plaintiffs prima facie showing of entitlement to summary judgment (see, Zuckerman v City of New *564York, 49 NY2d 557, 563). Sullivan, J. P., Krausman, Goldstein and Luciano, JJ., concur.